Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Li (US Patent 6,778,151) discloses a pixel driving circuit, comprising: 
a driving sub-circuit (figure 2 reference TFt1 206, TFT2 210, and capacitor C 208), coupled to a scanning signal terminal (figure 2 reference TFT1 206 with gate directly coupled to scanning line), a data signal terminal (figure 2 reference TFT1 206 with drain directly coupled to data line), [ ], a first voltage signal terminal (figure 2 reference TFT2 with drain directly coupled to positive voltage V+), and a first terminal of a light-emitting element (figure 2 reference TFT2 210 with source directly coupled to LED 204), and configured to be able to output a first voltage signal from the first voltage signal terminal to the light-emitting element under the control of a scanning signal from the scanning signal terminal, a data signal from the data signal terminal (figure 2 reference TFT1 206 enabling output of data line signal to capacitor C 208 utilized to turn on TFT2 210 enabling output of the first voltage signal V+), [ ]; and 
an electrostatic discharge sub-circuit (figure 2 reference TFT3 212 and TFT4 214 described in columns 5 and 6 lines 52-67 and 1-4 respectively describes TFT3 and TFT4 to operate to prevent accumulation of charges (description of electrostatic discharge)), coupled to a second voltage signal terminal (figure 2 reference TFT4 214 with source directly coupled to negative voltage signal terminal V-) and the first terminal of the light-emitting element (figure 2 reference figure 2 reference anode of LED 204 directly coupled with drain of TFT4 214 and source of TFT3 212), and configured to be able to conduct static electricity to the second voltage signal terminal in response to the static electricity generated at the first terminal of the light-emitting element (column 5 lines 59- describes accumulated charges at the anode are negative a current will flow from the voltage source V- via TFT4 to neutralize the negative charges).
Li does not specifically disclose a light-emitting control signal terminal and a light-emitting control signal from the light-emitting control signal terminal (EM of the current application).
Zhai (US Patent 10,854, 141) discloses a driving sub-circuit (figure 8), coupled to a scanning signal terminal (figure 8 reference M1 gate directly coupled to scan1), a data signal terminal figure 8 reference M1 directly coupled to data), a light-emitting control signal terminal (figure 8 reference M4 and M5 with gate directly coupled to EMIT), a first voltage signal terminal (figure 8 reference PVDD directly coupled to C1), and a first terminal of a light-emitting element (figure 8 reference LED D anode directly coupled to M5 and M6), and configured to be able to output a first voltage signal from the first voltage signal terminal to the light-emitting element under the control of a scanning signal from the scanning signal terminal, a data signal from the data signal terminal (figure 8 reference M1 output of data, M3+M7 output PVDD to terminal A of the diode D), a light-emitting control signal from the light-emitting control signal terminal (figure 8 reference M4 and M5 with gate directly coupled to EMIT); and 
an [ ] sub-circuit, coupled to a second voltage signal terminal (Figure 8 reference M6 directly coupled to VREF) and the first terminal of the light-emitting element (figure 8 reference M6 directly coupled to anode A of LED D), [ ].
Zhai does not disclose a an electrostatic discharge sub-circuit configured to be able to conduct static electricity to the second voltage signal terminal in response to the static electricity generated at the first terminal of the light-emitting element.
The ESD circuit of Lin is not combinable with the driver circuit of Zhai or any other driving circuit configuration without hindsight of the current application. 
It is additionally noted the additional cited art on the PTO-892 describe the general state of the art including ESD circuits for a display to be disposed outside of the pixel circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622